Citation Nr: 0501699	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  05-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether the appellant's income is excessive for purposes of 
eligibility for nonservice-connected death pension benefits, 
to include the question of whether a timely substantive 
appeal was filed.  

(The issue of service connection for the cause of the 
veteran's death is the subject of a separate decision of the 
Board).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1968.  He died in January 1999.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision that, inter alia, 
determined that the appellant's income was excessive for 
purposes of payment of nonservice-connected death pension 
benefits.  The appellant filed a notice of disagreement (NOD) 
in January 2003, and the RO issued a SOC in June 2004.  In 
the November 2004 written brief presentation, the appellant's 
representative contended that the appellant was entitled to 
nonservice-connected death pension benefits.  

For reasons expressed below, the Board has recharacterized 
the issue to include the question of whether a timely 
substantive appeal has been filed.  This matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.




REMAND

An appeal consists of a timely filed NOD in writing and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004).  

A claimant's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  See also 38 C.F.R. 
§ 20.202.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the claimant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In this case, the RO determined that the appellant's income 
was excessive for purposes of payment of nonservice-connected 
death pension benefits.  The RO notified the appellant of 
that decision by letter of October 30, 2002.  While an NOD 
was received on January 7, 2003, and a SOC was issued on 
June 29, 2004.  The RO received a written brief presentation 
from the appellant's representative, dated November 12, 2004, 
as to this issue.  It does not appear that there is any 
correspondence from either the appellant or her 
representative that may be construed as a timely Substantive 
Appeal, or a timely request for an extension of time to file 
a Substantive Appeal.  

The Board notes that because the RO has not considered the 
question of whether a timely substantive appeal as to the 
denial of the matter on appeal, the appellant and her 
representative have not been furnished the pertinent legal 
authority governing the question of timeliness of the 
substantive appeal, and afforded the opportunity to provide 
written or other response.  Accordingly, the RO should 
adjudicate the question of whether a timely substantive 
appeal was filed, in the first, instance, to avoid any 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should readjudicate the issue 
of whether the appellant's income is 
excessive for purposes of eligibility for 
nonservice-connected death pension 
benefits, to include the question of 
whether a timely substantive appeal as to 
that determination was filed, in light of 
all pertinent evidence and all legal 
authority.  

2.  If the RO's determination is adverse 
to the appellant, the RO must furnish to 
the appellant and her representative an 
appropriate supplemental SOC that 
includes citation to 38 C.F.R. §§ 20.200, 
20.202, 20.302 and all other additional 
legal authority considered, along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




